Citation Nr: 1037228	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-14 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent 
for lumbosacral strain, to include degenerative arthritis.

2.  Entitlement to an increased initial rating greater than 10 
percent for right knee chondromalacia patella.

3.  Entitlement to an increased initial rating greater than 10 
percent for tendonitis of the right hip prior to October 6, 2008 
and greater than 30 percent for residuals of a right total hip 
arthroplasty from December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and March 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the Veteran's 20 percent 
rating for his low back disability and granted service connection 
for a right knee and right hip disability, assigning a 10 percent 
evaluation for each, respectively.

The Veteran had a hearing before the undersigned in March 2008.  
A transcript of that proceeding has been associated with the 
claims file.

The Veteran's case was remanded by the Board for additional 
development in May 2008.  The case is once again before the 
Board.

The issue of entitlement to an increased rating for a right hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disorder is manifested by 
daily back pain, limitation of motion and tenderness, but not by 
limitation of forward flexion of the lumbosacral spine to 30 
degrees or less, ankylosis, or incapacitating episodes requiring 
bedrest and treatment by a physician.

2.  Lay evidence indicates and clinical evidence confirms that 
from September 1, 2005 through November 26, 2007, the Veteran had 
left lower extremity sciatic pain, but without weakness, loss of 
reflexes or muscle atrophy.

3.  The Veteran's right knee disability is manifested by pain, 
crepitus, and limited motion, but not by objective evidence of 
flexion limited to 30 degrees or less; extension limited to 15 
degrees or more; recurrent subluxation or objective evidence of 
lateral instability; dislocated semilunar cartilage with frequent 
locking, pain or effusion into the joint; or impairment of the 
tibia or fibula.

4.  The Veteran's low back and right knee disabilities do not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent 
for lumbosacral strain, to include degenerative arthritis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5237 (2009).

2.  The criteria for a separate disability rating of 10 percent 
under DC 8520, but no more, for left lower extremity sciatica 
have been met from September 1, 2005 through November 26, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a, DC 8520 
(2009).

3.  The criteria for a disability rating greater than 10 percent 
for right knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 
5299-5261 (2009).

4.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2003, May 2008, and August 2008 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The May 2008 and August 2008 letters explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  To that end, 
the Board notes that in May 2008 the Board remanded the claims, 
in part, to afford the Veteran the opportunity to submit contact 
information and medical evidence from his private and VA 
treatment providers.  Such information was requested and 
obtained, to the extent possible.  The Veteran has at no time 
otherwise referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the low back or right 
knee claims.  The evidence of record with respect to the low back 
and right knee claims is consistent with the findings during the 
VA examinations discussed below.  While the Board recognizes that 
VA treatment records are on file through April 2009, the symptoms 
reported by the Veteran in an April 2010 statement indicate 
objective symptomatology substantially similar to the evidence 
already of record with respect to the low back and right knee.  
As such, with respect to the low back and right knee issues, the 
Board finds that the evidence of record is sufficient to 
appropriately rate the low back and right knee disabilities.

With respect to the Veteran's claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  

The RO provided the Veteran a VA examination in February 2004.  
The Board remanded the claims in May 2008, in part, to afford the 
Veteran a second VA examination.  The second examination was 
completed in December 2008.  The VA examination reports, in 
context, are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings and 
the Veteran's reported history as necessary to rate the 
disabilities under the applicable rating criteria.  Specifically, 
the examinations provide sufficient information to assess the 
current severity of the Veteran's low back and right knee 
disabilities.  Based on the examinations and the fact there is no 
rule as to how current an examination must be, the Board 
concludes the examinations in this case are adequate upon which 
to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2009).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

Low Back Disability

With respect to the Veteran's low back claim, the degree of 
impairment resulting from a disability is a factual determination 
and generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's lumbosacral spine disability is rated at 20 percent 
under DC 5237 for lumbosacral strain.  The Veteran claims that 
the current rating does not accurately reflect the true nature 
and degree of his disability.

Effective from September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2009). 

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating 
was warranted where incapacitating episodes have a total duration 
of at least two weeks but less than 4 weeks during the past 12 
months.  "Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the Veteran to 
be rated separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.

The Veteran brought a claim for increased rating for his 
lumbosacral spine at the end of October 2003.    

In February 2004, the Veteran was afforded a VA examination.  The 
examiner reviewed the Veteran's claims file.  The Veteran 
reported chronic low back pain, sometimes extending into the 
right buttocks.  The Veteran noted that the pain was chronic in 
nature and the pain resulting therefrom would often be rated as 
10 out of 10.  The Veteran reported some flare-ups with 
additional limitation of motion.  The Veteran stated that he 
could walk about one mile unaided, although he used to wear a 
corset-style brace.  The Veteran denied unsteadiness or falling.  
The Veteran was currently employed by the VA and had previously 
sold auto parts, leaving the job due to back and joint pain.  On 
examination, there was mild flattening of the lumbar curve, but 
with normal posture and gait.  Forward flexion was limited by 
pain to 80 degrees, with complaints of pain over the lumbar 
spine, full extension to 35 degrees, lateral flexion full and 
without pain to 40 degrees bilaterally, rotation was to 35 
degrees bilaterally.  There were no palpable muscle spasms, but 
there was tenderness over the lumbar spine.  On neurological 
examination, the extremities were without muscle atrophy and tone 
and strength was equal.  There were no sensory deficits and deep 
tendon reflexes were 1+ and equal throughout.  Straight leg 
raising on the right was positive for lower back pain at 90 
degrees.  The examiner discussed a 1996 MRI of the spine that 
showed no abnormality of the lumbar spine, but that a September 
2003 x-ray showed spina bifida occulta at S1 on mild 
straightening of the lumbar lordosis.  The examiner diagnosed 
chronic lower back pain with normal x-rays and MRI.  

In March 2005, the Veteran complained of back pain during 
treatment with the VA.  On examination, there was no evidence of 
tenderness over the spine or paraspinal region and straight leg 
raises were negative.  To manage his pain better, the Veteran was 
switched from Vicodin to tramadol.

In March 2005, during a private treatment session the Veteran 
reported back pain, muscle pain and spasms, and stiffness in the 
morning.  On examination, muscle tone and bulk were normal and 
symmetric and strength was 5 out of 5 for all groups tested.  The 
Veteran had a normal gait and there was no tenderness to 
palpation noted.  Neurological testing revealed normal touch and 
pinprick sensations and negative straight-leg raising tests 
bilaterally.  The treatment provider's impression was low back 
pain with lumbar degenerative disc disease and left lumbar 
radiculitis.  A treatment of steroid injections was recommended 
and pursued.  The Veteran stated that he could live with his 
current level of back discomfort and that his primary problems 
were with the legs and hips.  Treatment over subsequent months 
with the same provider indicated similar symptomatology, with the 
addition of multiple denials of the loss of bladder or bowel 
control or weakness.  In addition to the previous diagnoses, in 
September 2005 left sciatica was added and treated until at least 
June 2006.  The Veteran also received multiple steroid 
injections.

In August 2006, during VA treatment the Veteran had an antalgic 
gait due to bilateral groin pain, but a neurovascular examination 
was normal.

In August 2008, the Veteran had a normal gait, muscle strength, 
reflexes, and sensation.  Straight leg raising was negative to 30 
degrees bilaterally and the Veteran was able to flex the 
thoracolumbar spine forward to 45 degrees and extend to 15 
degrees.  The treatment provider diagnosed lumbar degenerative 
disc disease and low back pain.

In December 2008, as directed by the May 2008 VA remand, the 
Veteran was afforded a VA examination.  The examiner reviewed the 
Veteran's claims file, including service treatment records, and 
VA and private treatment records.  The examiner discussed the 
medical evidence of record, including the private treatment 
records outlined above.  Private records indicated that a 
September 2008 MRI showed diffused disc bulge at L5-S1.  The 
Veteran reported constant back pain as 6 out of 10, but that it 
would be worse with extended sitting, standing or driving.  The 
Veteran stated that he did little bending and no lifting and that 
he was able to sleep for 4 hours before awakening with back pain.  
The Veteran reported pain in the mid-lumbar area with no 
radiation into either leg.  The Veteran reported no symptoms of 
bowel or bladder problems.  The Veteran reported that he was 
currently off work due to a recent right hip replacement, but 
would be returning to work in late January 2009.  The Veteran 
denied any incapacitating episodes requiring bed rest due to his 
back in the previous 12 months.  The Veteran did report, however, 
missing multiple days in the past 12 months due to hip and back 
pain.  On examination, the Veteran was noted to carry a cane, 
although he denied needing to use it.  There was a slight limp, 
favoring the right leg, but no evidence of scoliosis and normal 
lumbar lordosis.  There was no evidence of muscle spasm.  Leg 
lengths were even and the pelvis level.  Range of motion testing 
was performed with repetition, showing 45 degrees of flexion, 0 
degrees of extension, 15 degrees left rotation, 10 degrees right 
rotation, 10 degrees right lateral bending, and 15 degrees right 
lateral bending, with pain at the extremes of motion.  On 
repetition, there were no changes in range of motion or notable 
fatigueability or weakness.  The Veteran was able to sit up from 
the supine position without difficulty, but was unable to put on 
or take off his socks.  The Veteran could otherwise dress and 
undress himself.  The examiner discussed prior x-ray and MRI 
findings, disagreeing with the July 2008 radiologist's conclusion 
that there was narrowing at L5-S1, however the examiner did agree 
that there was evidence of facet arthrosis at L5-S1.  Based on 
the foregoing, the examiner diagnosed spondylosis of the lumbar 
spine, primarily involving facet joints L4-L5 and L5-S1 with 
chronic lumbar strain.  The examiner also opined that it was at 
least as likely as not that the Veteran's service-connected 
lumbosacral strain had developed into the degenerative 
spondylosis, that is facet arthritis, of the lumbar spine.  The 
examiner further noted no history of bowel or bladder impairment.

Under DC 5237, the Veteran is entitled to a 20 percent rating, 
but no higher, for limitation of forward flexion greater than 30 
degrees but not greater than 60 degrees.  The Veteran's 
limitation of motion does not warrant a rating greater than 20 
percent because flexion is not limited to less than 30 degrees 
nor is there ankylosis of the entire thoracolumbar spine.

Similarly, the Veteran is not entitled to a greater rating under 
any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome nor is there evidence or allegation 
that the Veteran suffered any incapacitating episodes that 
required prescribed bed rest and treatment by a physician, so DC 
5243 is not applicable.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DCs, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2009).  In this case, as discussed above, there is 
evidence of degenerative arthritis, confirmed by x-ray.  However, 
a separate rating under DC 5003 would not be warranted.  The 
Veteran's 20 percent rating under DC 5237, as discussed above, is 
based on limitation of motion due to pain and a separate rating 
under DC 5003 would be for the same symptomatology.  As separate 
ratings may not be assigned for the same symptomatology, a 
separate 10 percent rating under DC 5003 for the Veteran's 
limitation of motion based on pain is not warranted.

In addition, as noted above, separate ratings for neurological 
manifestations may be warranted under 38 C.F.R. § 4.124a if 
supported by objective medical evidence.  General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  In this 
regard, the Board notes that disability ratings for diseases of 
the peripheral nerves under DC 8520 are based on relative loss of 
function of the involved extremity with attention to the site and 
character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2009).  An 80 percent rating is assignable for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  A 60 percent 
rating may be assigned for incomplete paralysis of the sciatic 
nerve which is severe, with marked muscular atrophy.  A 40 
percent rating is assignable when moderately severe.  A 20 
percent rating may be assigned when moderate.  A 10 percent 
rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 
(2009).  

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

In that regard, the Board notes that the Veteran reported during 
the February 2004 VA examination that his low back pain would 
occasionally radiate into his left buttocks.  However, on 
examination there was no objective medical evidence to support 
the Veteran's contention of radiating pain.  As such, the VA 
examiner declined to diagnose any neurological disorder, 
confining the diagnosis to chronic lower back pain, with normal 
x-rays and MRI.  

The first objective medical evidence of a neurological disorder 
comes from a private treatment provider on September 1, 2005.  At 
that time, the Veteran stated that he had complaints of pain in 
the back and left buttock.  The Veteran previously had reported 
to this provider stabbing pain into the left lower extremity from 
March and June 2005; however, the treatment provider failed to 
diagnose any neurological disorder.  Based on the evidence of 
record on September 1, 2005, however, the treatment provider 
diagnosed left sciatica.  This diagnosis continued through June 
2006, at which time the Veteran reported that the severity of his 
condition was slowly improving.  At that time, the treatment 
provider recommended that the Veteran be supplied with a TENS 
unit for his chronic back spasms.  A July 2006 VA treatment 
record indicated that the Veteran's sciatica was improving and 
that a TENS unit would be provided.  In December 2006, treatment 
records note a diagnosis of left lumbar radiculitis.  After this 
record, the claims file does not indicate further diagnosis of or 
treatment for radiculopathy or sciatica.  Indeed, on November 26, 
2007, there was no objective evidence of sciatica or 
radiculopathy and the Veteran specifically denied any such 
symptomatology.  The absence of such symptomatology was further 
confirmed during the December 2008 VA examination.

Given the foregoing, the Board finds that a separate rating for 
sciatica or neuropathy is not warranted for the period prior to 
September 1, 2005.  The Board has considered the Veteran's 
reports of radiating pain in the left lower extremity.  In that 
regard, while the Veteran may be competent to describe symptoms, 
as a lay person he has not been shown to be capable of offering 
conclusions on complex medical matters, such as diagnosing 
peripheral neuropathy or radiculopathy or linking any such 
symptomatology to his service-connected low back disability.  
Thus, the Board finds the objective evidence of record prior to 
September 1, 2005, showing no evidence of neuropathy or 
radiculopathy in this regard of greater probative value than the 
Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Consequently, the Board finds that 
the preponderance of the evidence is against granting a separate 
10 percent rating for lower extremity peripheral neuropathy or 
radiculopathy prior to September 1, 2005.

The Board, however, concludes that a 10 percent rating, and no 
higher, for sciatica of the left lower extremity is warranted 
from September 1, 2005 through November 26, 2007.  As noted 
above, objective private and VA medical evidence indicates a 
diagnosis of left sciatica and left lumbar radiculitis.  From 
November 26, 2007, there is no objective medical evidence of or 
claims by the Veteran of radiating pain into the left lower 
extremity.  As such, a separate 10 percent rating for 
radiculopathy from November 26, 2007 is not warranted. 
 
Moreover, from September 1, 2005 through November 26, 2007, the 
Board concludes that the Veteran's left lower extremity 
neuropathy symptoms are no greater than mild, thus a rating 
greater than 10 percent under DC 8520 is not warranted.  
Specifically, treatment records during this period indicate 
reports of pain, but the Veteran universally denied resulting 
weakness in the lower extremities.  There is no evidence of 
additional symptoms other than pain, including no evidence of 
sensory loss, decreased muscle strength, atrophy, or decreased 
reflexes.  In short, the medical evidence as a whole supports a 
disability picture consistent with no more than mild incomplete 
paralysis of the sciatic nerve between September 1, 2005 and 
November 26, 2007. 

As noted, Note 1 of the General Rating Formula for Diseases and 
Injuries of the Spine also provides for evaluating any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
DC.  In this case, the Veteran has reported both bladder 
impairment and sexual performance problems during the March 2008 
VA examination.  

With respect to the Veteran's claimed bladder problems raised 
during the March 2008 Board hearing, the Board finds it 
significant that private and VA medical records do not indicate 
bladder problems.  Indeed, on multiple occasions during treatment 
the Veteran specifically has denied bladder or bowel problems.  
The Board finds especially probative the Veteran's multiple 
denials of neurological problems, including bladder or bowel 
problems, during treatment visits.  Indeed, during treatment both 
prior to and subsequent to the March 2008 Board hearing the 
Veteran explicitly denied any bladder problems.  The Board finds 
that statements of symptomatology made during treatment 
significantly more credible than otherwise unsupported statements 
made in pursuit of VA disability benefits.  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has 
"the authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence").

As to the Veteran's sexual problems, the Board notes that the 
medical records indicate that in September 2007 the Veteran 
complained of an inability to maintain a good erection.  As of 
March 2009 the Veteran had been prescribed Vardenafil for sexual 
problems.  However, the medical evidence of record has not linked 
the sexual problems with the Veteran's low back disability.  

The Board has considered the Veteran's assertion in March 2008 
that he has bladder and sexual problems that are related to his 
low back disability.  In that regard, while the Veteran may be 
competent to describe symptoms, as a lay person he has not been 
shown to be capable of offering conclusions on complex medical 
matters.  Thus, the Board finds the absence of medical findings 
consistent with bladder or sexual problems attributable to the 
Veteran's low back disability, despite multiple private and VA 
examinations, more probative than the Veteran's lay 
representations of a link between any observed problems and his 
back disability.  See Jandreau, 492 F.3d at 1377.  Consequently, 
the Board finds that the preponderance of the evidence is against 
granting a separate rating based on bladder impairment or sexual 
performance problems. 
 
The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran has 
consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 
4.45.  However, the limitation of motion documented in the 
medical records as resulting from pain is already contemplated in 
the disability rating currently assigned.  Moreover, the Board 
notes that during the December 2008 VA examination there was no 
decreased range of motion due to pain on repetition.  Nor is 
there objective evidence of decreased motion on repetition due to 
fatigue, weakness, or lack of endurance.  The Veteran's motion 
has been limited only by pain, which is fully contemplated in the 
Veteran's current rating.  There is otherwise no evidence of 
significant impairment of motor skills, muscle function, or 
strength attributable to the Veteran's spine disability.  In that 
regard, the Board notes certain right lower extremity muscle 
atrophy and weakness; however, the medical evidence of record 
associates such symptomatology to the Veteran's service-connected 
right hip disability, discussed separately herein.  Consequently, 
the Board finds that a higher disability rating based on 
functional loss is not warranted. 
 
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the Veteran's 
service-connected lumbosacral spine disability.  As the greater 
weight of evidence is against the claim, there is no doubt on 
this matter that could be resolved in his favor.  In addition, a 
separate 10 percent rating, but no higher, for sciatica of the 
left lower extremity is granted from September 1, 2005 through 
November 26, 2007.

Right Knee

As to the Veteran's right knee claim, where the issue involves 
the assignment of an initial rating for a disability following 
the initial award of service connection for that disability, as 
is the case here, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's right knee disability is rated under DCs 5299-5261.  
In this regard, the Board notes that hyphenated DCs are used when 
a rating under one DC requires use of an additional DC to 
identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 
(2009).  Here, the Veteran's service-connected right knee 
disability is rated as analogous to limitation of extension of 
the knee under DC 5261.  38 C.F.R. § 4.20 (2009).  The Veteran's 
right knee claim is currently rated as 10 percent disabling.  The 
Veteran claims that the current rating does not accurately 
reflect the true nature and degree of his disability.

The general rating schedules for limitation of motion of the knee 
are 38 C.F.R. § 4.71a, DCs 5260 and 5261 (2009).  Normal range of 
motion of the knee is to 0 degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 
percent disability rating is warranted for flexion limited to 45 
degrees.  A 20 percent disability rating is assigned for flexion 
limited to 30 degrees; and a 30 percent disability rating is 
assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 
percent disability rating is warranted for extension limited to 
10 degrees.  A 20 percent disability rating is assigned for 
extension limited to 15 degrees.  A 30 percent disability rating 
is assigned for extension limited to 20 degrees.  A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a; see also 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension (DC 
5261) of the same knee joint). 

The Veteran complains of daily pain, as well as swelling, 
difficulty fully extending his knee and problems with stairs.  
The Veteran's right knee disability has been service-connected on 
the basis that the right knee disability was caused by the 
Veteran's service-connected low back disability, discussed above.  

The medical records indicate that the Veteran sought treatment 
for his right knee in January 2003.  At that time, he noted 
injuring his knee previously and having been diagnosed with 
tendonitis, which the examiner presumed was patellar tendonitis.  
The Veteran reported prior physical therapy for strengthening his 
knees and improving lateral patellar tracking.  The Veteran noted 
receiving patella stabilizing knee sleeves, but the Veteran found 
the sleeves to exacerbate his problems.  On examination, the 
Veteran had bilateral range of motion from 0 to 150 degrees, with 
patellofemoral crepitus bilaterally.  There was no effusion, 
joint line tenderness, or patellar subluxation.  There was mild 
tenderness of the underside of the patella both medially and 
laterally.  Ligamentous and stability testing was normal.  The 
examiner diagnosed chondromalacia of the patella of both knees.

Based on the Veteran's claim that he had a right knee disability 
related to his service-connected low back disability, the Veteran 
was afforded a VA examination in February 2004.  The examiner 
noted review of the claims file.  The Veteran complained of right 
knee pain, locking and swelling.  The Veteran rated his daily 
right knee pain as 7 out of 10, with elevation to a stabbing 10 
out of 10.  These flare-ups could last from five hours to two 
weeks, brought on by extended sitting of more than 10 to 15 
minutes.  The Veteran also reported pain in getting from a 
sitting to standing position and from climbing and descending 
stairs.  On examination, the Veteran had full range of motion, 
with flexion to 120 degrees and extension to minus 10 degrees.  
The Veteran complained of pain on full extension and there was 
some tenderness to palpation over the anterior aspect of the 
joint.  There was no effusion, but a moderate amount of crepitus.  
The Veteran complained of pain on squatting, and there was 
audible crepitus.  On repeated flexion, there was no decreased 
motion but there was increased pain.  Contemporaneous x-rays of 
the right knee were normal.  The examiner diagnosed complaints of 
chronic right knee pain.

In March 2004, the Veteran reported right knee pain superior to 
the patella by one inch and around the medial facet as he got 
inflammation.  On examination, the Veteran had normal strength in 
the bilateral lower extremities and had full functional range of 
motion of the right knee.  There was evidence of patellar 
tracking deficiencies.  

In August 2004, the Veteran complained of right knee pain.  On 
examination, the Veteran had range of motion from 0 to 140 
degrees, with normal tracking and moderate patellar femoral 
crepitus.  Ligaments were stable and testing of the ligaments was 
negative.  X-rays of the knees were unremarkable.  The examiner 
diagnosed chondromalacia patella, which the examiner attributed 
to the Veteran's being overweight.  A November 2005 examination 
revealed the same range of motion and other findings.

In September 2008, the Veteran reported that he had continued 
right knee pain, but that he was able to continue working, as he 
could get up and walk around as necessary.  The Veteran also 
reported that he continued to golf every Saturday and Sunday.

In December 2008, as directed by the May 2008 Board remand, the 
Veteran was afforded a VA examination.  The examiner reviewed the 
Veteran's claims file, including service treatment records, and 
VA and private treatment records.  The examiner discussed the 
medical evidence of record.  The Veteran reported pain and that 
his right knee had a tendency to lock up when trying to 
straighten it and that he needed to manipulate the knee cap in 
order to fully extend the knee.  The Veteran reported that this 
occurred about twice per day.  The examiner noted that recently 
the Veteran had rarely sought treatment for or reported problems 
with his right knee.  The Veteran complained of constant aching, 
swelling of the knee three times per week.  On examination, the 
Veteran was noted to carry a cane, although he denied needing to 
use it.  There was a slight limp, favoring the right leg.  The 
Veteran tended to sit with his right leg extended due to right 
knee discomfort.  There was trace deep tendon reflex present 
bilaterally at the knee and ankle with no pathologic reflex.  The 
right knee measured 43 cm to the left's 42 cm and the right calf 
was 43 cm to the left's 42.5 cm, suggestive of a slight degree of 
soft tissue thickening of the right knee.  The right thigh was 
also atrophied 1.5 cm, which was attributed to the Veteran's 
recent right total hip arthroplasty.  The Veteran had a slight 
antalgic gait, secondary to the right hip and the knee had a 
normal alignment when standing.  Leg lengths were even and the 
pelvis level.  Range of motion testing was performed with 
repetition, showing full extension to 0 degrees and flexion to 
105 degrees.  The examiner noted that the range of motion might 
be artificially restricted due to in place right hip restrictions 
following the recent arthroplasty.  On repetition there was no 
additional decreased range of motion, incoordination, weakened 
movement, instability, or subluxation.  X-rays showed minimal 
medial spur formation about the patella and medial joint line, 
but no joint space narrowing.  The examiner noted that the films 
were essentially unchanged from 2004.  The examiner diagnosed 
patellofemoral syndrome.  

In February 2009, the Veteran reported continued problems, noting 
that he was unable to sit or stand for an extended period of time 
and that he was constantly moving around.

Although the Veteran claims that he is entitled to a higher 
rating due to subjective complaints of chronic severe right knee 
pain, as discussed above, the medical records indicate that he 
has normal, full right knee extension to 0 degrees and flexion 
limited to 105 degrees.  The Board notes that during the 
appellate time period the Veteran's flexion has decreased; 
however, flexion has never been limited to the degree necessary 
to receive a compensable rating under either DCs 5260 or 5261.  
As previously stated, normal knee extension is to 0 degrees, and 
normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  The Veteran's measured flexion and extension are non-
compensable under the criteria of both DC 5260 and DC 5261, 
clearly showing that although the Veteran has right knee pain, 
such pain does not limit his range of motion to a compensable 
level.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.   

The Board recognizes that the medical evidence and the Veteran's 
testimony show at least some functional impairment of right knee 
function.  For example, there is x-ray evidence of patellar 
spurring and the Veteran walks with a mild limp favoring the 
right leg.  In general, evaluation of a service-connected 
disability involving a joint requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran has been assigned a 10 percent rating based on his 
reports of painful movement of the right knee joint.  Although 
rated under DCs 5299-5261, the Veteran's initial rating 
specifically was based on his reports of pain because, as 
discussed above, he did not have objectively observed limitation 
of motion rising to the compensable level under DCs 5260 or 5261.  
Thus, the RO assigned the 10 percent rating in accordance with 
DeLuca by attempting to compensate the Veteran for his complaints 
of pain and functional loss under DCs 5299-5261, despite the 
absence of compensable limitation of motion.  

The Board further concludes that the Veteran's 10 percent rating 
for the right knee fully contemplates the degree of functional 
loss experienced as contemplated by the Court's holding in 
DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, the 
December 2008 VA examination report reflects that the Veteran's 
right knee disability did not result in additional pain, 
weakness, incoordination, instability or subluxation.  The 
Veteran carried a cane, but stated that he did not need to use 
it.  On examination, the Veteran walked with a slight limp 
favoring the right leg; however, the Veteran had undergone a 
right hip arthroplasty two months previously.  Prior to the 
Veteran's right hip surgery he was able to walk up to a half 
mile.  Therefore, the Board concludes that the Veteran's right 
knee suffers no significant or additional functional loss beyond 
that contemplated by the 10 percent rating assigned.  The Board 
acknowledges the Veteran's painful motion, but, as noted, his 
current rating is assigned on the basis of that painful motion.  

The Board has considered the Veteran's subjective complaints of 
difficulty fully extending his right knee, specifically problems 
with the knee catching and difficulty extending it.  The Board 
recognizes that the Veteran is competent to describe his 
symptoms; however, the Board finds the results of physical 
examination by a competent health care specialist to be more 
persuasive.  Based on the consistent VA examination and other 
treatment findings of full extension, the Board concludes that 
the Veteran's complaints of difficulty straightening the right 
knee are fully contemplated and compensated in the current 10 
percent rating.  As such, a higher or additional rating is not 
warranted under DCs 5260 or 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As noted above, osteoarthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DCs for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In this case, as 
discussed above, there is evidence of patellar spurring and 
nonspecific irregularity along the articular surface of the 
lateral femoral condyle.  To the extent that this indicates 
osteoarthritis, a separate rating under DC 5003 would not be 
warranted.  The Veteran's 10 percent rating under DC 5261, as 
discussed above, is based on limitation of motion due to pain and 
a separate rating under DC 5003 would be for the same 
symptomatology.  As separate ratings may not be assigned for the 
same symptomatology, a separate 10 percent rating under DC 5003 
for the Veteran's limitation of motion based on pain is not 
warranted.

In addition, no higher or alternative rating under a different DC 
can be applied.  The Board notes that there are other DCs 
relating to knee disorders, such as DC 5256 (ankylosis of the 
knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal 
of semilunar cartilage, symptomatic), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's right knee disability is not manifested by nonunion 
or malunion of the tibia and fibula, or genu recurvatum.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
The Veteran is able to move his right knee with slightly limited 
range of motion, so it is clearly not ankylosed.  There is no 
evidence of record that any semilunar cartilage has been either 
displaced or removed.  Moreover, there is no medical evidence of 
frequent episodes of effusion into the joint, although the 
Veteran does report episodes of swelling.  As such, the Veteran 
cannot receive a higher rating under DCs 5258 or 5259.

The Veteran has considered the applicability of DC 5257, based on 
the Veteran's reports of instability.  Specifically, the Veteran 
has reported that he must use a cane or he stumbles and falls.  
In that regard, the Board notes that the Veteran has not 
specifically attributed that problem to instability of his right 
knee.  Even were the Veteran to make such a representation, 
however, the objective medical evidence of record clearly 
establishes no objective evidence of instability or subluxation 
on examination.  Multiple VA examinations and other treatment 
providers have tested the Veteran's ligaments and right knee 
overall and found no evidence of instability or subluxation.  As 
such, the Board finds the objective medical evidence of multiple 
treatment providers and examiners outweighs any representations 
of instability that might be associated with the Veteran's right 
knee.  Given the foregoing, a separate rating for instability or 
subluxation under DC 5257 is not warranted.

The Board acknowledges the Veteran's argument that a remand is 
necessary because the December 2008 VA examination was conducted 
within months of his right total hip arthroplasty.  The Board 
notes that the examiner noted and considered the Veteran's recent 
surgery with respect to the range of motion observed in the right 
knee.  In that regard, the examiner noted that the Veteran's 
right knee range of motion might be artificially limited as a 
result of the right hip limitations.  During the December 2008 VA 
examination, the Veteran's right knee range of motion was between 
0 and 105 degrees.  The observed flexion and extension is not 
compensable under DCs 5260 and 5261.  As the medical evidence 
indicates that the Veteran's range of motion of the right knee 
would only improve with the healing of his right hip, there is no 
basis to remand the matter for additional examination.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of 
whether they have been raised by the Veteran.  In this case, the 
Board finds no provision upon which to assign a rating greater 
than 10 percent for the Veteran's right knee disability for any 
period on appeal.  Fenderson, supra. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbosacral spine or right knee is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
lumbosacral spine and right knee with the established criteria 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required 
hospitalization for his lumbar spine or right knee.  While he has 
been hospitalized, this treatment was for a right hip 
arthroplasty.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  The 
VA medical examinations of record have shown that the Veteran has 
difficulty with extended periods of walking, sitting, or 
standing.  However, the Veteran works for the VA in a position 
that allows him to stand and move about as necessary to relieve 
any pain in his right knee or back.  While the Veteran asserts 
that he has used all of his sick time due to problems with his 
back, right knee, and other problems, the Veteran has not 
reported any incapacitating episodes or that he has been forced 
to take unpaid time due to his back or right knee.  In addition, 
there is no evidence that the Veteran has been disciplined or had 
any other adverse employment action taken against him as a result 
of his back or right knee disabilities.  The last medical 
evidence of record indicates that the Veteran remains employed 
full time.  The Board also finds it significant that the Veteran 
has reported that despite his back and right knee disabilities 
that during portions of the appellate time period he has been 
able to play golf every Saturday and Sunday.  Finally, the 
Veteran's current 10 percent rating contemplates difficulties 
with range of motion and associated activities, as well as an 
overall degree of occupational impairment.  In essence, there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.




ORDER

Entitlement to an increased rating greater than 20 percent for 
lumbosacral strain, to include degenerative arthritis, is denied.

Entitlement to a separate disability rating of 10 percent under 
DC 8520, but no more, for left lower extremity sciatica is 
granted from September 1, 2005 through November 26, 2007, subject 
to the laws and regulations governing the payment of monetary 
awards.

Entitlement to an increased initial rating greater than 10 
percent for right knee chondromalacia patella is denied.


REMAND

The Veteran also is claiming entitlement to an increased initial 
rating greater than 10 percent for tendonitis of the right hip 
prior to October 6, 2008 and greater than 30 percent for 
residuals of a right total hip arthroplasty from December 1, 
2009.  Regrettably, despite the extensive procedural history, 
this claim must again be remanded.

As discussed above, the claims on appeal were remanded in March 
2008 for further development.  Since the time of the March 2008 
Board remand, the medical evidence indicates that the Veteran 
underwent a right total hip arthroplasty on October 6, 2008.  
Such evidence is of record.  A March 2010 supplemental statement 
of the case (SSOC) indicates that the Veteran was compensated at 
100 percent for the arthroplasty until December 1, 2009, at which 
time a 30 percent evaluation was assigned.  

The Board recognizes that the 100 disability rating following the 
October 6, 2008 right hip arthroplasty was assigned under the 
provisions of 38 C.F.R. § 4.30 until December 1, 2009.  The Board 
notes, however, that there is no medical or other evidence of 
record to suggest a basis for the assignation of a 30 percent 
rating from December 1, 2009.  In that regard, the March 2010 
SSOC noted that the minimum rating following a total hip 
arthroplasty was 30 percent.  That said, there appears to be a 
complete absence of evidence or other documents in the claims 
file between April 2009 and the March 2010 SSOC.  The March 2010 
SSOC stated that there was no evidence of record suggesting that 
a rating higher than 30 percent would be appropriate from 
December 1, 2009; however, in rendering this conclusion the RO 
failed to obtain or consider any documents from April 2009 or 
thereafter, to include VA treatment records.

As such, a remand is necessary to allow the AMC/RO the 
opportunity to obtain all relevant documents necessary to 
evaluate the propriety of the Veteran's 30 percent rating 
assigned from December 1, 2009, including VA treatment records 
from April 2009 and all relevant private treatment records.  
Based on the information in the VA and private records obtained, 
the AMC/RO is directed to undertake all further appropriate 
development, to include a VA examination as necessary.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009); 38 C.F.R. § 4.30 (2009).

The Board recognizes that the information of record is sufficient 
to evaluate the Veteran's 10 percent rating for his right hip 
disability prior to October 6, 2008.  However, in the interest of 
avoiding piecemeal adjudication of the right hip disability 
claim, such a determination is deferred pending the development 
discussed above and detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outpatient and inpatient 
treatment records and hospitalization records 
for the Veteran's right hip disability from 
all appropriate VA treatment facilities for 
the time period April 2009 to the present.  
Any negative responses should be documented 
in the file.

2.  Request updated records from Dr. John 
Clayton Clohisy and any other treatment 
providers for the Veteran's right hip 
disability since his October 6, 2008 right 
total hip arthroscopy to the present.  If 
current authorization is needed, this should 
be requested from the Veteran.  All records 
obtained or any response received should be 
associated with the claims file.

3.  After the above is complete, based on any 
information received, undertake any further 
development warranted, to include a VA 
examination if necessary.

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


